Exhibit 10.1

SETTLEMENT AND ASSIGNMENT AGREEMENT

by and among

ALEXION PHARMACEUTICALS, INC.

and

OKLAHOMA MEDICAL RESEARCH FOUNDATION

 



--------------------------------------------------------------------------------

SETTLEMENT AND ASSIGNMENT AGREEMENT

This SETTLEMENT AND ASSIGNMENT AGREEMENT (the “Agreement”), effective as of
February 8, 2008 (the “Effective Date”), is by and among Alexion
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware (“ALEXION”), and Oklahoma Medical Research Foundation
(“OMRF”), a not-for-profit corporation organized and existing under the laws of
the State of Oklahoma. ALEXION and OMRF are sometimes hereinafter referred to
each as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, OMRF owns certain Patent Rights (as hereinafter defined);

Whereas, OMRF has licensed the Patent Rights to ALEXION (f/k/a UDEC
Pharmaceuticals, Inc.) pursuant to a License Agreement dated as of June 19, 1992
(as amended to date, the “License Agreement”);

WHEREAS, OMRF and ALEXION are parties to ongoing litigation in the U.S. District
Court for the Northern District of Oklahoma related to the Patent Rights;

WHEREAS, the Parties and their Affiliates now wish to settle, resolve and
dispose of completely and fully such litigation and potential related claims,
suits, causes or other actions; and

WHEREAS, in connection with and in consideration for this settlement, ALEXION
desires to obtain assignment of the Patent Rights upon the terms and conditions
set forth herein, and OMRF desires to grant such an assignment, and thereby
resolve all disputes between the Parties;

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, and intending to be legally bound, the Parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

“Affiliate” shall mean, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by, or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of at least fifty percent (50%) of the voting stock of such entity, or
by contract, or otherwise. “Assignment” shall mean



--------------------------------------------------------------------------------

the assignment to Alexion of all right, title and interest in the Patent Rights,
as further evidenced by the form of Assignment attached hereto as Exhibit 4.

“Patent Rights” shall mean:

 

  (a) all patents and patent applications (including provisional and utility
applications) covered by the June 19, 1992 License Agreement between the
Parties, including but not limited to the patent and patent applications listed
in Exhibit 1;

 

  (b) any new patent or patent application (i.e., not a continuing application)
filed after the Effective Date that is owned or licensed by OMRF or its
Affiliates and claims priority to any patents or patent applications in clause
(a) above;

 

  (c) divisions, continuations, continuations-in-part (but solely as to claims
that encompass subject matter disclosed in the parent application), extensions,
supplementary protection certificates, utility models, reexaminations, reissues
and renewals of the patents and patent applications in clause (a) and (b) above;

 

  (d) foreign equivalents of or foreign patents or patent applications that
claim priority to any of the patents and patent applications in clauses (a),
(b) and (c) above;

 

  (e) all designs, drawings, technical information and materials (including
composition of complement inhibitors and other reagents), know-how, knowledge
and other intellectual property, data, specifications, test results, laboratory
notebooks and other information (including designs, drawings, technical
information and materials, know-how, knowledge and other intellectual property,
data, specifications, and test results) relating to the Patent Rights described
in (a) – (d) above; and

 

  (f) patents and applications in the scope of (a) – (e) above, with the
exception of the following patents and applications, which are not within the
scope of the Patent Rights:

U.S. Application S/N 08/087,007 (U.S. Patent No. 5,705,732)

U.S. Application S/N 08/483,433 (U.S. Patent No. 6,100,443)

U.S. Application S/N 09/566,254 (U.S. Patent No. 6,916,654)

U.S. Application S/N 07/906,394 (Abandoned)

U.S. Application S/N 08/086,549 (Abandoned).

“Territory” shall mean worldwide.

 

3



--------------------------------------------------------------------------------

“The Action” shall mean the ongoing litigation in the U.S. District Court for
the Northern District of Oklahoma captioned Oklahoma Medical Research Foundation
v. Alexion Pharmaceuticals, Inc., No. 07-CV-163 GKF.

“Third Party” shall mean a party other than ALEXION, OMRF, or their respective
Affiliates.

“Effective Date” shall mean the date of execution of this Agreement, as set
forth above.

“Licensed Process” shall mean any process, method, or procedure which, if not
licensed, would infringe an issued claim contained in the Patent Rights or is
covered in whole or in part by a pending claim contained in the Patent Rights in
the country in which the process is practiced.

“Licensed Product” shall mean any product or part of a product which, if not
licensed, would infringe an issued claim contained in the Patent Rights or is
covered in whole or in part by a pending claim contained in the Patent Rights in
the country in which the product is made, used or sold; is manufactured using a
Licensed Process; or, is used in a Licensed Process and has no substantial use
except in a Licensed Process.

“Change in Control” shall mean an event whereby any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 50% or more of the equity securities of
ALEXION entitled to vote for members of the board of directors on a
fully-diluted basis.

“Interest Rate” shall mean 50% of the following total rate: the prime rate (as
published in the Money Rates section of the Wall Street Journal (New York
edition) plus 1%, per annum.

“Bankruptcy” shall mean an event whereby a person applies for or consents to the
appointment of a receiver, trustee, or liquidator of itself or of all or a
substantial part of its assets, or admits in writing its inability to pay its
debts as they fall due, or makes a general assignment for the benefit of
creditors, or is adjudicated a bankrupt or insolvent, or a petition or other
proceeding (voluntary or otherwise) is filed by or with respect to such person
in which a reorganization or an arrangement with such person’s creditors is
sought or by which any creditor of such person or such person itself seeks to
take advantage of any insolvency, bankruptcy, reorganization, arrangement, or
other similar proceeding.

ARTICLE II

SETTLEMENT

2.1 To resolve the outstanding intellectual property issues between the Parties
relating to the subject matter of this Agreement, upon execution and delivery of
this Agreement and unless specifically set forth below, no later than two
(2) days after the Effective Date, the Parties shall take the following action:

 

4



--------------------------------------------------------------------------------

(a) The Parties shall enter into and cause to be filed in The Action, within two
(2) days following receipt by OMRF of the First Fee (see Section 4.1), a
stipulated order of Administrative Closing, staying all claims, defenses and
counterclaims pending between the Parties in The Action, substantially in the
form attached hereto as Exhibit 2 (the “Stipulated Order of Administrative
Closing”). If the Court does not grant the Stipulated Order of Administrative
Closing substantially in the form attached hereto as Exhibit 2, the Parties
agree to meet and confer in good faith and use their best efforts to reach an
amicable resolution consistent with the requirements of the Court. The Parties
agree that this Agreement shall not be filed with the court presiding over The
Action unless the court so requires. If this Agreement is to be filed in the
court, the Parties agree that it shall be filed under seal, unless otherwise
ordered by the court.

(b) The Parties shall enter into and cause to be filed in The Action, within ten
(10) days following receipt by OMRF of the Settlement Amount (see Section 4.1),
a stipulated order of dismissal dismissing all claims, defenses and
counterclaims pending between the Parties in The Action with prejudice as to all
claims, substantially in the form attached hereto as Exhibit 3 (the “Stipulated
Order of Dismissal”) with each Party agreeing to assume its own costs and
expenses, including attorneys fees, in connection with The Action. If the Court
does not grant the Stipulated Order of Dismissal substantially in the form
attached hereto as Exhibit 3, the Parties agree to meet and confer in good faith
and use their best efforts to reach an amicable resolution consistent with the
requirements of the Court. The Parties agree that this Agreement shall not be
filed with the court presiding over The Action unless the court so requires. If
this Agreement is to be filed in the court, the Parties agree that it shall be
filed under seal, unless otherwise ordered by the court.

ARTICLE III

LICENSE AND ASSIGNMENT

3.1 License Agreement — Termination. The Parties hereby terminate the License
Agreement upon payment of the First Fee, provided in Section 4.1(a)(i), and
release each other from any and all claims and obligations arising under the
License Agreement before the date of such termination. To the extent that Yale
University or any other third party claims any rights under the License
Agreement, OMRF agrees to release and indemnify Alexion from any joint or
several liability that may exist.

3.2 New License. OMRF hereby grants ALEXION an exclusive, royalty-free,
sublicensable worldwide license to the Patent Rights to research, develop, make,
use, practice, market, sell, and commercialize Licensed Products and Licensed
Processes (the “New License”). The term of such license shall expire immediately
upon the earlier of (i) the date of the Assignment pursuant to Section 3.3, or
(ii) default by ALEXION of its payment obligations under Section 4.1. For the
avoidance of doubt, during the term of the New License, OMRF agrees that OMRF or
any OMRF Affiliate shall not sue ALEXION or any ALEXION Affiliate for
infringement of the Patent Rights as a result of ALEXION or any ALEXION
Affiliate making, using, selling,

 

5



--------------------------------------------------------------------------------

offering for sale, or importing any Licensed Products or Licensed Processes in
the Territory.

3.3 Assignment. Subject to the terms and conditions of this Agreement, OMRF
hereby agrees to assign all rights, titles and interests in the Patent Rights to
ALEXION immediately upon payment in full of the Settlement Amount (see 4.1(a)),
together with any interest owed thereon pursuant to Section 4.1(b). Such
Assignment shall be effective immediately upon Alexion’s payment of the
Settlement Amount (“Assignment Date”), and shall be memorialized by the parties
in a form substantially similar to the Assignment set forth as Exhibit 4. OMRF
agrees to cooperate with ALEXION to ensure the Assignment is effective and
properly filed with the United States Patent and Trademark Office. OMRF agrees
that within 10 days of the Assignment Date, OMRF will transfer to ALEXION all
prosecution files concerning the Patent Rights. Alexion acknowledges that the
federal government may retain certain rights pursuant to 37 CFR 401.

3.4 Promptly upon execution of this Agreement, OMRF shall seek the consent of
the National Institute of Health (“NIH”) to the Assignment. If as of July 1,
2009, NIH has failed to consent in writing to the Assignment, and provided that
ALEXION pays the Settlement Amount in full with interest in accordance with
Section 4.1, OMRF shall promptly enter into a written License Agreement that
continues the New License in effect for perpetuity and also includes any and all
provisions that Alexion reasonably requests in good faith. Such written License
Agreement shall, among other things, include provisions to put ALEXION in a
position vis a vis the Patent Rights that are as close as possible to make the
New License equivalent to an assignment of the Patent Rights (e.g., consent by
OMRF to cooperate and sign any documents reasonably requested by ALEXION
regarding the prosecution, maintenance, enforcement and sublicensing of the
Patent Rights or assignment of the New License, without further consideration to
OMRF and with choice of law and venue determined by ALEXION). Under such
circumstances, the total Settlement Amount shall be reduced by $275,000 as
further described in Section 4.1.

3.5 No Implied Rights. No right or license is granted by implication, estoppel,
or otherwise to any know-how, patent, or other intellectual property right owned
or controlled by OMRF or its Affiliates other than as expressly provided in this
Agreement.

ARTICLE IV

PAYMENTS AND ROYALTIES

4.1 Fees.

(a) In consideration for the license granted to ALEXION by OMRF under
Section 3.2, the Assignment to be made by OMRF pursuant to Section 3.3, and the
Parties’ fulfillment of their other obligations and undertakings under this
Agreement, and subject to the provisions of Section 3.3, ALEXION shall pay to
OMRF $10,000,000 (the “Settlement Amount”), plus interest in accordance with
Section 4(b), if any, in the following manner:

 

6



--------------------------------------------------------------------------------

  (i) within ten (10) days after the Effective Date, ALEXION shall make a cash
payment by wire transfer to OMRF of at least $3,000,000 (the “First Fee”);

 

  (ii) subject to Section 4.1(b) and provided the Settlement Amount has not been
paid in full, on or before December 31, 2008, ALEXION shall make one or more
cash payments by wire transfer to OMRF in an amount equal to at least $7,500,000
minus the First Fee actually paid by ALEXION pursuant to Section 4.1(a)(i) (the
“Second Fee”); and

 

  (iii) subject to Section 4.1(b) and provided the Settlement Amount has not
been paid in full, on or before July 1, 2009, ALEXION shall make one or more
cash payments by wire transfer to OMRF in an amount equal to at least
$10,000,000 minus the First Fee and the Second Fee actually paid by ALEXION
pursuant to Section 4.1(a)(i) and (ii) respectively (the “Third Fee”); provided
further that the Third Fee will be reduced by $275,000 in the event that NIH
fails to consent in writing to the Assignment as of July 1, 2009.

The Parties acknowledge that ALEXION may pay the Settlement Amount in full at
any time prior to July 1, 2009, subject to Section 4.1(b), provided however that
this will not impact OMRF’s right to continue to seek NIH approval for the
assignment through July 1, 2009 and its right to the full Settlement Amount, as
provided for in section 4.1(a).

(b) If ALEXION pays the Second Fee and the Third Fee on a date after the date of
payment of the First Fee (the “First Fee Payment Date”), Alexion agrees to
execute the Promissory Note in the form attached hereto at Exhibit 5, with
interest accruing on such unpaid amount commencing on the First Fee Payment Date
through and until the date such portion of the Settlement Amount is paid, at the
Interest Rate. ALEXION shall pay OMRF by wire transfer accrued interest on any
unpaid portion of the Settlement Fee simultaneous with payment of each portion
of the Second Fee and the Third Fee. Interest owed hereunder shall be calculated
on the basis of the actual number of days elapsed in the period for which the
calculation is being made, based upon a 365 or 366-day year.

(c) In the event of a Change in Control of ALEXION or a Bankruptcy of ALEXION,
and provided the licensing rights granted hereunder have not terminated, any
unpaid sums of the First Fee, Second Fee, and Third Fee shall become immediately
due and payable to OMRF upon consummation of such Change in Control or
Bankruptcy.

4.2 Default. If ALEXION does not pay the First Fee, the Second Fee or the Third
Fee within sixty (60) days after OMRF delivers written notice to ALEXION that
such payment is overdue under Section 4.1(a), then OMRF may terminate this
Agreement and upon ALEXION’s receipt of written notice of termination, the
Patent Rights shall revert to OMRF, ALEXION’s licensing rights hereunder
(including without limitation the New License) shall terminate, this Agreement
shall terminate, and the 1992 License Agreement shall be reinstated. OMRF shall
be entitled to keep all payments received under this Agreement even if Alexion
is in default and the Patent Rights revert back to OMRF due to said default.

 

7



--------------------------------------------------------------------------------

4.3 Tax Withholding. Alexion shall deduct all taxes from payments hereunder that
are required to be withheld pursuant to applicable law or regulations. ALEXION
shall (i) promptly notify OMRF of any such requirement for withholding tax,
(ii) remit such amount to the proper tax authorities and (iii) provide OMRF with
the necessary tax receipts in a timely manner.

ARTICLE V

CONFIDENTIALITY/PRESS RELEASES

5.1 Press Releases. Neither Party shall issue a press release or other public
announcement concerning this settlement until execution of this Agreement. The
Parties will either issue a mutual press release or coordinate the timing of
separate press releases. OMRF may, in its publications and presentations, state
that OMRF scientists have made significant contributions to the development of
Soliris®.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

6.1 OMRF Representations and Warranties. OMRF hereby represents and warrants to
ALEXION that:

(a) it has the full corporate power and authority to enter into this Agreement
and to perform its obligations under this Agreement (including without
limitation full assignment of the Patent Rights), and this Agreement has been
duly executed and constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms and conditions;

(b) the execution and performance by it of its obligations hereunder does not
and will not constitute a material breach of, or materially conflict with, any
agreement or arrangement by which it is bound, and that it will not enter into
any agreement which materially conflicts with the terms hereof;

(c) it owns the full right, title and interest to the Patent Rights without
obligation to any other person;

(d) OMRF does not own or control any patents or patent applications (excluding
any Patent Rights) that cover or would be infringed by Alexion’s manufacture,
use, sale, offer for sale or commercialization of Soliris®; and

(e) Notwithstanding the foregoing, ALEXION acknowledges that OMRF’s ability to
assign the Patent Rights is subject to consent of NIH pursuant to 35 U.S.C.
202(c)(7), and OMRF warrants that it will utilize its best efforts to acquire
such consent as promptly as reasonably possible.

 

8



--------------------------------------------------------------------------------

6.2 ALEXION Representations and Warranties. ALEXION hereby represents and
warrants to OMRF that:

(a) it has the full corporate power and authority to enter into this Agreement
and to perform its obligations under this Agreement, and this Agreement has been
duly executed and constitutes a valid, binding and enforceable agreement in
accordance with its terms and conditions; and

(b) the execution and performance by it of its obligations hereunder does not
and will not constitute a material breach of, or materially conflict with, any
agreement or arrangement by which it is bound, and that it will not enter into
any agreement which materially conflicts with the terms hereof.

6.3 OMRF Indemnification.

(a) OMRF hereby agrees to defend, hold harmless and indemnify ALEXION, its
Affiliates, and their agents, directors, officers and employees from and against
any and all Third Party suits, claims, actions, demands, liabilities, costs,
damages, fees, expenses and/or losses, including without limitation reasonable
legal expenses and attorneys’ fees (collectively “Third Party Claims”),
resulting from a breach by OMRF of any of the provisions of this Agreement.

(b) OMRF hereby agrees to defend, hold harmless and indemnify ALEXION, its
Affiliates, and their agents, directors, officers and employees from and against
any and all Third Party suits, claims, actions, demands, liabilities, costs,
damages, fees, expenses and/or losses, including without limitation reasonable
legal expenses and attorneys’ fees (collectively “Third Party Claims”),
including without limitation Third Party Claims by Yale University, Peter J.
Sims or Therese Wiedmer alleging an interest in the Patent Rights, the License
Agreement, or any payments made pursuant to this Agreement.

6.4 ALEXION Indemnification. ALEXION hereby agrees to defend, hold harmless and
indemnify OMRF, its Affiliates, and their agents, directors, officers and
employees from and against any and all Third Party suits, claims, actions,
demands, liabilities, costs, damages, fees, expenses and/or losses, including
without limitation reasonable legal expenses and attorneys’ fees (collectively
“Third Party Claims”), resulting from (a) a breach by ALEXION of any of the
provisions of this Agreement, or (b) the manufacture, use, sale, importation or
exportation of Licensed Product by or on behalf of ALEXION or its Affiliates,
its partners or sublicensees, including, without limitation, product liability
or other claims.

6.5 Limitation of Liability. Except for obligations under sections 6.3 and 6.4,
in no event shall either Party, its directors, officers, employees, agents or
affiliates be liable to the other Party for any indirect, incidental, special,
exemplary or consequential damages, whether based upon a claim or action or
contract, warranty, negligence, strict liability or other tort, or otherwise,
arising out of this agreement.

 

9



--------------------------------------------------------------------------------

6.6 Limited Warranty. Except for the warranties provided by OMRF in section 6.1
and ALEXION in section 6.2, each party disclaims all other warranties, express
or implied, and specifically, without limitation, any warranty of
merchantability or fitness for a particular purpose.

ARTICLE VII

INTELLECTUAL PROPERTY PROVISIONS

7.1 Opposition, Reexamination and Reissue. OMRF shall notify ALEXION, within ten
(10) days of learning of, and in any case, where reasonably possible prior to
public disclosure of, any request for, or filing or declaration of, any
litigation, interference, opposition, reexamination, or the foreign equivalent
of any of the foregoing involving the Patent Rights. OMRF represents that it is
not aware of any such litigation, interference, opposition or reexamination,
other than The Action.

7.2 Enforcement and Defense. Each Party shall notify the other of any claim of
infringement, invalidity or unenforceability, or any certification which it has
received pursuant to 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its
successor provisions or the foreign equivalent thereof relating to a Licensed
Product or Licensed Process and shall provide the other with a copy of such
claims or certifications within five (5) days of receipt. ALEXION shall have the
first option but not the obligation to prosecute any such action filed with
regard to Licensed Products and Licensed Processes. OMRF shall cooperate fully
at ALEXION’s request and at ALEXION’s expense in any such action, including
consenting to being joined as a party if necessary in any such action.

7.3 Maintenance of Patents. Until assignment of the Patent Rights pursuant to
Section 3.3 or entry into the written license agreement described in
Section 3.3, OMRF shall at its cost maintain the Patent Rights.

ARTICLE VIII

TERM AND TERMINATION

 

8.1 Term. This Agreement shall be effective as of the Effective Date.

8.2 Survivals. Termination of this Agreement shall not relieve either Party of
any obligation of such Party accrued prior to such termination hereunder.

ARTICLE X

MISCELLANEOUS

10.1 Assignment. Except as otherwise expressly provided below, this Agreement
may not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the prior written
consent of the other Party; except that either

 

10



--------------------------------------------------------------------------------

Party may, without the prior written consent of the other Party, assign this
Agreement and such Party’s rights and obligations hereunder to its successor in
interest in connection with the transfer or sale of all or substantially all of
such Party’s assets or the business to which this Agreement relates, or in the
event of its merger, acquisition, consolidation, change in control or similar
transaction, or to an Affiliate. Any permitted assignee shall assume all
obligations of its assignor under this Agreement except as otherwise provided
herein.

10.2 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law:
(a) all other provisions hereof shall remain in full force and effect and shall
be liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible and (b) the Parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

10.3 Notices. All notices or other communications which are required or
permitted hereunder, shall be in writing and addressed as follows:

If to OMRF, to:

Attention:

Oklahoma Medical Research Foundation

755 Research Parkway, Suite 410

Oklahoma City, OK 73104

Attention: General Counsel

With a copy to:

Kilpatrick Stockton

Suite 2800

1100 Peachtree Street

Atlanta, Georgia 30309-4530

Attn: Susan A. Cahoon, Esq.

If to ALEXION, to:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, CT 06410

Attention: Senior Vice President and General Counsel

with a copy to:

Kirkland & Ellis LLP

153 East 53rd Street

New York, New York 10022

Attention: Gerald J. Flattmann, Jr., Esq.

 

11



--------------------------------------------------------------------------------

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing, with confirmation by e-mail to counsel
for the Parties (respectively OMRF counsel Susan A. Cahoon, Esq.
(scahoon@kilpatrickstockton.com) and Alexion counsel Gerald J. Flattmann, Jr.
(gflattmann@kirkland.com)) in accordance herewith. Any such communication shall
be deemed to have been given when delivered if personally delivered, on the
business day after dispatch if sent by a nationally-recognized overnight courier
and on the third business day following the date of mailing if sent by mail,
postage prepaid, return receipt requested.

10.4 Applicable Law. This Agreement and all claims related to it, its execution
or the performance of the parties under it, shall be construed and governed in
all respects according to the laws of the State of Oklahoma. The Parties hereby
consent to the exclusive jurisdiction of the United States District Court for
the Northern District of Oklahoma and agree that any disputes related hereto
shall be adjudicated therein.

10.5 Entire Agreement. This Agreement together with Exhibits 1 through 5
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes all prior agreements with respect to the subject
matter hereof.

10.6 Headings. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles and Sections hereof.

10.7 Independent Contractors. It is expressly agreed that OMRF and ALEXION shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency. Neither OMRF nor
ALEXION shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party.

10.8 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

10.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall have the same
effect as originals.

10.10 No Implied Covenants. The Parties have entered into this Agreement in
reliance only upon the covenants and agreements made by each to the other herein
and no promises or inducements not herein expressed have been made to any party
or have caused any party to enter into this settlement and Agreement. Further,
the parties agree that they have not been influenced to any extent whatsoever in
making this settlement and Agreement by any representative or representation, or
statements regarding the issues in this matter, or as to any other matters made
by the other party or by any person or entities representing them. The parties
also represent that each has been represented by counsel throughout these
proceedings and have received the advice and assistance of their respective
counsel regarding this Agreement.

 

12



--------------------------------------------------------------------------------

10.11 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

10.12 Section 365(n) of the Bankruptcy Code. All licenses granted under this
Agreement are, and shall otherwise be, deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code. The Parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.

10.13 Amendment. No amendment, modification, or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

10.14 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, nothing herein expressed or implied is intended or shall be construed
to confer upon or to give to any Third Party any rights or remedies by reason of
this Agreement. Except as otherwise expressly provided in this Agreement, there
are no intended Third Party beneficiaries under or by reason of this Agreement.

10.15 No Admissions. This Agreement is not an admission of liability by either
Party as to any claim of the Action.

 

13



--------------------------------------------------------------------------------

***

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

OKLAHOMA MEDICAL RESEARCH FOUNDATION By:   /s/ Stephen M. Prescott

Name:

Title:

 

Stephen M. Prescott

President

 

ALEXION PHARACEUTICALS, INC. By:   /s/ Leonard Bell

Name:

Title:

 

L. Bell

CEO

 

14



--------------------------------------------------------------------------------

Exhibits Omitted

 

15